Mr. Justice Sterrett
delivered the opinion of the court, March 7th, 1887.
If we adhere to the principle recognized in Cascade School District v. Lewis School District, 43 Pa., 318, and the construction heretofore given to the Act of April 11th, 1862, in Dennison School District v. Padden, 89 Id. 395, and other cases, it is very clear that plaintiff below failed to sustain her claim for damages against the School District, defendant, for refusing to permit her to teach during the last three months of the school jrear 1883-4. Her contention was that she had been duly appointed teacher of the “ Glass Factory ” school for the full term of seven months, and after serving four months, for which she was paid, the School Board unjustly refused to permit her to teach any longer. The refusal of the Board to retain her as a teacher, after the expiration of the first four months, was not controverted; but it was denied that she had ever been employed for the last three months. It was therefore incumbent on her to prove that she had been so employed; and, for that purpose, testimonjq consisting chiefly of loose declarations of members of the School Board, was introduced and submitted to the jury. It is unnecessary to refer specially to the testimony on which she relied. There was nothing in the minutes of the School Board to show that she had been duly appointed teacher for the three months in question. Tested by the ruling of this court in Dennison School District v. Padden, supra, the evidence, bearing on the controlling question of fact in issue, was wholly insufficient to warrant the jury in finding any such contract as that alleged by plaintiff below; and defendant’s third point for, charge, viz.: “Under all the evidence in the case, the verdict must be for defendant,” should have been affirmed.
The Act of 1862, Purd., 242, pi. 36, declares, “ no tax for school or building purposes shall be levied, no resolution shall be adopted for the purchase or sale of any school real estate, no school house shall be located or its location abandoned or changed, no teacher shall be appointed or dismissed,” etc., “except by the affirmative votes of a majority of the whole number of directors or controllers thereof; and, in each *564of said cases, the names of the members voting, both in the affirmative and negative, shall be so entered on the minutes of the Board by the secretary,” etc. In the case last cited, we held, for reasons stated in the opinion of our brother Gordon, that, in the selection of school teachers, the provisions of this Act must be strictly complied with; and we are not disposed to recede from that position. They are wise and wholesome provisions intended to correct gross abuses which had gradually crept into the administration of our school system, and hence it is not requiring too much to insist on a substantial compliance with the spirit if not the very letter of the Act.
It is unnecessary to notice the assignments of error separately. The vice that pervaded the trial was, first, the admission of testimony which, in view of the express requirements of the Statute, was irrelevant and incompetent; and, second, the submission of the case to the jury upon incompetent and insufficient evidence, and under instructions which practically permitted them to guess at what may have been the unrecorded action or intention of the'respective members of the School Board in regard to the employment of plaintiff below.
Judgment reversed.